Order entered April 6, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00945-CR

                  RODERICK WAYNE NELSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 2
                          Dallas County, Texas
                   Trial Court Cause No. F19-24910-I

                                   ORDER

     Before the Court is appellant’s April 4, 2022 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by May 4, 2022.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE